Citation Nr: 1109483	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-46 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to May 1968.  He also had prior service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has claimed entitlement to service connection for narcolepsy.  He has reported in a December 2008 statement that he suffered a head injury during Advanced Infantry Training in 1966 in Amarillo, Texas when he ran into a fence during physical training.  He indicated that he was knocked out for approximately 30 seconds.  He did not report to sick call.  

In October 2009, the Veteran reported he was in the Air Force Reserves from February 1966 to May 1968.  He opined that his narcolepsy was the result of a head injury he experienced in April 1966 or May 1966 and the condition increased in symptomatology until he sought treatment in 1967.  He denied having a problem staying awake prior to hitting the wall.  He referenced the fact that records dated in November 5, 1965 showed no problems and an "A1" status.  

Service treatment records reveal that, at the time of a pre-induction examination which was conducted in November 1965, no pertinent abnormalities were noted.  On a Report of Medical History the Veteran completed at the same time, he denied having or ever having had frequent trouble sleeping.  He did report that he had been a sleep walker.  No pertinent findings were made.  A special psychiatric evaluation was conducted but this was in connection with the Veteran's report of a prior suicide attempt.  In February 1967, the Veteran's physical profile was all 1's.  On a Report of Medical History completed by the Veteran in July 1967, he denied having or ever having had frequent trouble sleeping but indicated that he had been a sleep walker.  In August 1967, the Veteran was evaluated by a private physician for complaints of problems staying awake.  The diagnosis was possible narcolepsy.  In January 1968, a private physician wrote that the Veteran had narcolepsy.  The same month, the Veteran requested discharge from active duty due to the diagnosis of narcolepsy.  A February 1968 letter from a private physician includes the annotation that the author could not be certain the Veteran had true narcolepsy.  The symptomatology was suggestive of the disorder but were not necessarily diagnostic.  

The Veteran was evaluated for possible narcolepsy in March 1968.  It was noted in the clinical record that the Veteran entered the Reserves in January 1966 and had been on active duty since January 1968.  "The condition apparently existed for 2 to 3 years prior to that time."  It reported that, when the Veteran entered the Reserves in January 1966, he made no mention of the fact that he had had trouble with sleeping.  In August 1967, a private physician diagnosed narcolepsy.  The pertinent final diagnosis was narcolepsy.  The examiner opined that the Veteran probably should not be retained in the service.  Clinical examination of all systems was determined to be normal at the time of the April 1968 service examination.  Narcolepsy was included as a diagnosis.  

A VA examination was conducted in December 2007.  The Veteran informed the examiner that he ran into a wall, head first, in 1966 and was knocked out for a few seconds.  He reported that, from that day forward, he had had trouble staying awake.  The diagnosis from the examination was narcolepsy.  No opinion regarding the etiology of the disorder was provided.  It was noted that the Veteran had symptoms which overlapped with sleep apnea and should have a sleep study to rule out sleep apnea.  

Based on the above, the Board finds that the Veteran should be afforded a VA examination to determine the nature, extent and etiology of any narcolepsy found on examination.  There is evidence in-service of problems with narcolepsy and the Veteran has alleged that he had had the problem as a result of a head injury he experienced during Advanced Infantry Training in 1966.  The Veteran is competent to report that he had had sleeping problems after his head injury.  His credibility is subject to a separate determination.  No opinion has been obtained regarding the etiology of the claimed narcolepsy.  Furthermore, no opinion has been obtained regarding whether the Veteran had pre-existing narcolepsy which was permanently aggravated by his active duty service.  

The dates of the Veteran's service in the Naval Reserves should be verified.  It should also be determined if all the Veteran's records from his Reserve service have been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for narcolepsy.  After securing any necessary releases, obtain these records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Verify the Veteran's dates of service in the Air Force Reserve and ensure that all medical records from this period of service have been associated with the claims file.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any narcolepsy found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished to include sleep studies if the examiner finds it is warranted.  The examiner should respond to the following: 

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has narcolepsy which was due to the reported head injury which occurred in 1966?

b).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has narcolepsy which was directly due to the Veteran's active duty service from January 1968 to May 1968?

c).  If it is determined that the Veteran had narcolepsy which existed prior to the Veteran's active duty service from January 1968 to May 1968, and the narcolepsy was not etiologically linked to the prior Reserve service, is it at least as likely as not (50 percent or greater likelihood) that the Veteran had pre-existing narcolepsy which increased in symptomatology and such increase was due to aggravation of the disorder in service?

Inform the examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Inform the examiner that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The examiner must be informed of the Veteran's dates of service in the Reserves and his active duty dates.  

A complete rational must be provided for all opinions with citations to the medical evidence.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why the opinion requires speculation.  

4.  The claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
R. E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


